                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                                MACON DIVISION

HJALMAR RODRIGUEZ, Jr.,            )
                                   )
                                   )
                Plaintiff,         )
                                   )
           v.                      )            CIVIL ACTION NO. 5:17-cv-10 (MTT)
                                   )
Commissioner HOMER BRYSON, et al., )
                                   )
                                   )
                Defendants.        )
 __________________                )


                                        ORDER

      The Court granted the Defendants’ motion for summary judgment on Plaintiff

Hjalmar Rodriguez’s claims regarding inadequate nutrition, violation of religious

modesty obligations, restricted shower use, contaminated food, improper handling of

food trays, and inadequate care for a damaged tooth. See generally Docs. 187; 182. It

denied summary judgment on the two claims against Defendant Burnside regarding

Rodriguez’s shoulder. Those two claims will proceed to trial.

      The Court also noted there might be a remaining equal protection claim

unaddressed by the summary judgment motions: “the claim that Jewish prisoners were

provided with meals that comply with their kosher religious obligations, while Muslim

inmates were not provided with meals that comply with their halal religious obligations.”

Doc. 187 at 3. That equal protection claim was not at all clear in Rodriguez’s pleadings,

so the Court allowed the Defendants to file a supplemental motion for summary

judgment. The Defendants filed that motion, and for the following reasons, the motion

(Doc. 188) is GRANTED.
       A. Rodriguez did not plead a forced veganism claim

       Rodriguez now describes his equal protection claim as being forced to be vegan

in violation of his religion. Rodriguez’s interpretation of Islam requires him to eat meat

as an affirmative obligation. Doc. 192-2 at 2-3. He claims that adherents of other

religions, such as Christianity and Judaism, are not forced to follow the mandates of

different religions, but he is forced to follow a vegan diet. Id. at 12. He appears to

believe that veganism is a Jewish religious mandate, though he elsewhere argues that

the restricted vegan meal plan, as implemented at Georgia Diagnostic and

Classification Prison, violated both Islamic and Jewish dietary obligations. Doc. 192-2

at 2. The Defendants refer to this newly argued equal protection claim as the “forced

veganism” claim. Doc. 197 at 2-4.

       The Defendants argue, correctly, that Rodriguez never raised a forced veganism

claim before the summary judgment stage. Id. He filed two complaints: an original

complaint and an amended complaint. Docs. 1; 39-1; 84. The original complaint clearly

did not raise any claim based on forced veganism. See generally Docs. 1; 14; 84.

Rather, the Court’s statement that there was a potential remaining equal protection

claim was based on its prior order screening the amended complaint. Docs. 187 at 3;

182 at 2 n.3; 84 at 10 (discussing potential equal protection claims in the amended

complaint).

       However, the amended complaint expressly lists the “Claims for Relief”: failure to

follow prison policies for the restricted vegan meal plan (¶ 111); inadequate nutrition,

especially during Ramadan (¶ 112); serving unsafe food containing harmful foreign

objects (¶ 113); failing to keep Rodriguez’s body properly covered on the way to the




                                                -2-
shower (¶ 114); failing to allow Rodriguez religiously mandated baths (¶ 115); failure to

treat his shoulder and tooth 1 injuries (¶ 116-120); and failure to provide timely dental

services (¶ 121). None of those claims concern forced veganism.

        Nonetheless, the Court’s screening order identified a potential equal protection

claim concerning the allegation that Jewish prisoners were provided with kosher meals

and Muslim prisoners were not provided with religiously proper meals, citing four

paragraphs of the amended complaint. Doc. 84 at 10 (citing Doc. 39-1 ¶¶ 33-34, 37,

46). Three of the cited paragraphs clearly concern claims on which the Court has

already granted summary judgment: inadequate nutrition (¶ 33); using the same trays

for the restricted vegan meal plan that had been used by other meal plans (¶ 34); and

supervisory liability for inadequate nutrition (¶ 37).

        Paragraph 46 is vaguer. It alleges that Defendants Dozier, Chatman, and Sellers

violated the prison’s Standard Operating Procedures (“SOP”) for the alternative entree

program and denied “muslim offenders (plaintiff) access to Halal meals unlike other

similarly situated offenders (i.e. Jewish) offenders” that could keep their kosher

obligations in the prison meal plan. Id. ¶ 46. But this is no basis for a forced veganism

claim. First, there is no evidence that the meal plan was somehow tailored to kosher

requirements. Instead, both Jewish and Muslim prisoners have requirements for how

animal products are prepared, so the prison simply put them on a vegan meal plan.

Rodriguez now contends he has an affirmative religious obligation to eat meat, but he

did not allege that in the original or amended complaints. 2 Second, the only alleged


1The tooth claims were resolved on summary judgment; the shoulder claims remain.
2He did allege he was not a vegan. Doc. 1 at 12. But that is probably true of most of the Jewish and
Muslim inmates on the restricted vegan meal plan—that they would eat Halal or kosher meat if it were
available. Claiming one has a religious obligation to consume meat is clearly different.


                                                      -3-
religious violations which could form any basis for an equal protection claim based on

Paragraph 46 concerned mixing trays and caloric intake. 3 As the Magistrate Judge

noted, there is no evidence that any named Defendant was involved in the alleged tray

mixing, and the alleged inadequate caloric intake was not supported by evidence and

was the result of a voluntary fast. Doc. 182 at 27-29, 30-32. Accordingly, even if the

conclusory language of Paragraph 46 had somehow raised an equal protection claim,

that claim was resolved by the Court’s Order adopting the Recommendation.

        In sum, the “Claims for Relief” section of the amended complaint did not include

an equal protection claim based on forced veganism, and nothing in the facts of the

complaint alleged forced veganism. 4 Nor did the complaint allege that Rodriguez’s

religion required him to eat meat. The screening order, which was generous to a fault,

noted a potential equal protection claim based on the vague language of Paragraph 46,

but any basis for that claim was resolved at the summary judgment stage.

        Rodriguez’s argument that his equal protection claims are based on forced

veganism appears for the first time in his response to the Defendants’ motion for

summary judgment. See Doc. 192-2 at 6 (“Which in all reality [sic] [the equal protection

claim is] about the Plaintiff also being forced to be a vegan”). If forced veganism was

the basis of Rodriguez’s equal protection claim, he should have raised it before his

response brief filed November 6, 2019, just under a year after the close of discovery.


3He also alleged he was served meat, but that is no basis for an equal protection claim based on a
comparison to Jewish inmates because the meat they were served was “neither Halal nor Kolsher [sic].”
Doc. 39-1 ¶ 35.

4 If it had, the Defendants would have been able to conduct discovery on that claim and produce

potentially dispositive evidence of the feasibility of procuring Halal meat for Rodriguez. See, e.g.,
Abdullah v. Fard, 173 F.3d 854 (6th Cir. 1999); Abdul-Malik v. Goord, 1997 WL 83402, at *8 (S.D.N.Y.
1997).



                                                      -4-
See Doc. 170. Further, as the Defendants point out, the time for amending pleadings is

long past. See Doc. 197 at 3.

        B. Even if Rodriguez had raised a forced veganism claim, the Defendants
        would be entitled to summary judgment

        If Rodriguez had raised a forced veganism claim, the Defendants would be

entitled to summary judgment on that claim.

        There is no evidence Rodriguez ever told anyone that because his meal plan

was vegan, it violated his beliefs. Nor does Rodriguez argue he told anyone of his need

for meat. See generally Docs. 192-1; 192-2. 5 Just as the forced veganism claim is new

to this litigation, it is new to the Defendants. There is no evidence they could have

known of Rodriguez’s religious obligation to eat meat. Rodriguez’s putative forced

veganism claim alleges that the restricted vegan meal plan was disproportionately

burdensome to Muslims. When a plaintiff alleges an equal protection violation based on

the disparate impact of a statute, “a plaintiff must prove purposeful discrimination.” E &

T Realty v. Strickland, 830 F.2d 1107, 1112 n.5 (11th Cir. 1987). And again, there is no

evidence the Defendants even knew of Rodriguez’s special dietary requirements, nor

any other facts suggesting discriminatory intent. The Defendants would clearly be

entitled to summary judgment on this claim. 6


5 He does claim, broadly, that the Defendants “knowingly disregard[ed] the religious tenets of Muslims,”

but he does not specify which tenets he means or state his basis for alleging the Defendants violated
those tenets “knowingly.” Doc. 192-2 at 10.
6 Further, if Rodriguez had pleaded the claim, it likely would have been resolved on a motion to dismiss.
In a case concerning a federal pretrial detainee, the Supreme Court noted that “Where the claim is
invidious discrimination in contravention of the First and Fifth Amendments, our decisions make clear that
the plaintiff must plead and prove that the defendant acted with discriminatory purpose.” Ashcroft v.
Iqbal, 556 U.S. 662, 676 (2009). Assuming that the court’s statement in a Bivens action alleging violation
of the equal protection component of the Fifth Amendment, applies equally in a § 1983 action alleging
violation of the Equal Protection Clause of the Fourteenth Amendment, Rodriguez did not “plead [or]
prove” discriminatory intent.



                                                       -5-
        Moreover, Rodriguez points to no clearly established law showing that officers

are required to predict the needs of religious inmates, and the officers would clearly be

entitled to qualified immunity on the potential forced veganism claim. 7

        For those reasons, the Defendants’ supplemental motion for summary judgment

(Doc. 188) is GRANTED.

        SO ORDERED, this 17th day of December, 2019.

                                                          S/ Marc T. Treadwell
                                                          MARC T. TREADWELL, JUDGE
                                                          UNITED STATES DISTRICT COURT




7 Additionally, there is no indication in the record that Rodriguez exhausted his forced veganism claim.

That is as expected; the claim was not raised in any form before November 2019. The Defendants did
not argue Rodriguez failed to exhaust his forced veganism claim earlier in the litigation, because there
was no forced veganism claim until last month. None of Rodriguez’s many grievances in the record
concern forced veganism. See Docs. 181-8 (treatment for injured tooth); 181-10 (treatment for injured
shoulder); 181-11 (treatment for tooth); 181-12 (treatment for tooth and shoulder; 181-17 (food trays);
181-18 (religious modesty during shower escort); 181-19 (food trays and foreign objects in food); 181-21
(food trays and dairy in vegan meals); 181-22 (caloric intake); 181-24 (foreign objects and caloric intake);
11-9 (food trays and caloric intake); 11-10 (food trays and caloric intake); 11-11 (unsanitary practices in
food tray handling); 116-3 (treatment for injured leg and injured hand). However, Rodriguez has not had
an opportunity to respond to this argument, and there are ample other grounds for granting the
Defendants’ motion. Accordingly, the Court does not reach the issue of exhaustion.


                                                         -6-
